FILED
                            UNITED STATES DISTRICT COURT                                   3/18/2021
                                                                                 Clerk, U.S. District & Bankruptcy
                            FOR THE DISTRICT OF COLUMBIA                         Court for the District of Columbia

GERALDINE TALLEY HOBBY,          )
                                 )
          Plaintiff,             )
                                 )
     v.                          )                   Civil Action No. 20-3842 (UNA)
                                 )
UNITED STATES GOVERNMENT et al., )
                                 )
           Defendants.           )


                                 MEMORANDUM OPINION

       Plaintiff, appearing pro se, has filed what is construed to be a motion under Rule 60(b) of

the Federal Rules of Civil Procedure. See Dkt. # 6 (“Motion in Response to Dismissal and a

Request for Reinstatement”). She seeks relief from the order entered on January 19, 2021, which

dismissed this action for insufficient pleading under Rule 8. See Mem. Op. [Dkt. # 3].

       In its discretion, a court may relieve a party from a final judgment, order or proceeding for

any one of six enumerated reasons. See Fed. R. Civ. P. 60(b)(1)-(6). The instant motion and its

assorted attachments provide no discernible grounds to merit reopening this case. See Thomas v.

Holder, 750 F.3d 899, 902 (D.C. Cir. 2014) (a party seeking relief under Rule 60(b) must offer “a

hint of a suggestion” that she might prevail if the case is reopened) (quoting Marino v. DEA, 685

F.3d 1076, 1080 (D.C. Cir. 2012)). Plaintiff’s confusing attempts to amend the complaint, see

generally attachments, do not cure the pleading defects. See Mem. Op. at 2 ( noting that “[i]nstead

of differentiating her intended claims and succinctly identifying her allegations and entitlement to

relief, plaintiff presents a rambling and disorganized discussion regarding a range of topics”).

Therefore, plaintiff’s motion will be denied. A separate order accompanies this memorandum

opinion.

                                                     _________/s/_____________
                                                     AMIT P. MEHTA
                                                     United States District Judge
Date: March 18, 2021